     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT,CWITI77;
               FOR THE MIDDLE DISTRICT OF AL'Alaii4A.
                        NORTHERN DIVISION            p 5

WILLIE MOODY,JR.,                     )                  c-,----, =I    rvc
                                                                       ..„,„
individually,                                                ,                  's
                                      )
                                      )
      Plaintiff,                      )
                                      )
v.                                    ) Case
                                      )
                                                    No.a..\cr-cv-'76-
ECLECTIC MEDICAL                      )
DEVELOPMENT,LLC,                      )
a domestic limited liability company, )
                                      )
      Defendant.                      )


                                   COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter "MOODY" or "Plaintiff')

hereby sues Defendant ECLECTIC MEDICAL DEVELOPMENT, LLC,

Domestic Limited Liability Company, (hereinafter "Defendanr) for injunctive

relief, attorney's fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. §§ 12101-12103, 12181-12205a (hereinafter "ADA"),

and its implementing regulations and alleges as follows:

                         JURISDICTION AND VENUE

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.


                                                                               Page 1 of 13
      Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 2 of 13



       2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b)because venue lies in the judicial district ofthe property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiffs claims occurred. The Defendant's property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility and has limited dexterity in his

extremities due to permanent spinal damage sustained when he was wounded while

serving his country in the United States Army. Plaintiffs condition is one that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his extremities and as such is a

qualified disability under the ADA.

       4.     Defendant,     ECLECTIC        MEDICAL        DEVELOPMENT, LLC

(hereinafter referred to as "Defendant"), is a limited liability company registered to

do business and, in fact, is conducting business in the State of Alabama. ECLECTIC

MEDICAL DEVELOPMENT,LLC,is the owner,lessor, and/or operator ofthe real

property and improvements that are the subject of this action, specifically: Eclectic


                                                                                Page 2 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 3 of 13



Family Pharmacy located at 575 Claud Rd., Eclectic, Alabama (hereinafter referred

to as "prernises","subject premises","subject facility","subject property","subject

location","Defendant's premises" and/or "Defendant's property").

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADA"), 42 U.S.C. § 12101 et seq. Cornrnercial enterprises were

provided one and a half years frorn enactment of the statute to irnplement its

requirernents. For enforcernent purposes, the effective date of Title III of the ADA

was Januaiy 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.     Cornpliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs ofremoving its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 ofthe IRS Code.

      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by ECLECTIC MEDICAL DEVELOPMENT, LLC is a place of

                                                                          Page 3 of13
      Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 4 of 13



public accommodation in that it owns the real property and fixtures of a pharmacy

that provides pharrnacy and medical related goods and services to the public.

Pursuant to 42 U.S.C. § 12182(a), the Defendant is liable for any ADA violations on

the subject premises because it owns and controls the subject premises and while

regulations promulgated by the Department of Justice state that a landlord may

contractually allocate to a tenant the responsibility to comply with the ADA,

however if such allocation is made it is effective only as between the landlord and

tenant and has no effect on the rights ofthird parties such as the Plaintiff in this case.

As the owner ofthe real property and fixtures ofthe subject premises the Defendant

is independently liable for the barriers to equal access as alleged herein. 28 C.F.R. §

36.201(b).

       9.       Prior to instituting this action, and on numerous occasions per quarter

over the last year and before, Moody visited and attempted to patronize Defendant's

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendant due to its lack of

compliance with the ADA.Plaintiff has personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.


                                                                                Page 4 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 5 of 13



      10.    Due to the violations ofthe ADA at Defendant's premises Plaintiff does

not have safe and equal access to the goods and services available to Defendant's

able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result ofthe discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

ofthe goods and services of, Defendant's subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment ofthe property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than thirty-five (35) miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant's violation of, and non-compliance with, the


                                                                               Page 5 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 6 of 13



ADA because he intends to continue to visit, i.e. attempt to patronize, the subject

location each time he travels by the subject facility which occurs numerous times

each quarter when he visits his immediate family (daughter and grandchildren) in

Eclectic. Accordingly, Plaintiff intends to attempt to patronize, i.e., visit,

Defendant's subject location numerous times next quarter, and on a regular basis

each quarter following. Plaintiff will do this until the barriers are remediated and he

is able to patronize the subject location with access equal to that ofDefendant's able-

bodied custorners.

       14.   Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment ofthe goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of42 U.S.C.§ 12134(a), on July 26, 1991,the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

       16.   Defendant is in violation of42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.     The plaintiff could not utilize the parking facility without
             the fear and stress of being unable to re-enter his vehicle

                                                                                Page 6 of13
Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 7 of 13



      because ofthe likelihood ofa vehicle being parked directly
      beside his vehicle because of the defendant's failure to
      maintain the paint(not clearly marking the location)ofthe
      access aisle(s) serving the designated accessible spaces in
      violation of28 CFR § 36.211, Section 4.6 ofthe ADAAG,
      and Section 502.3.3 of the 2010 ADA Standards, whose
      resolution is readily achievable.

b.    The plaintiff could not safely utilize the parking facility as
      there is no designated van accessible parking space present
      in violation of Section 4.6 of the ADAAG and Sections
      208, 302 and 502 of the 2010 ADA Standards, whose
      resolution is readily achievable.

c.    The plaintiff could not safely utilize the parking facility
      because the designated accessible parking spaces were not
      level in violation of Section 4.6.3 of the ADAAG and
      Section 502.4 of the 2010 ADA Standards, whose
      resolution is readily achievable.

             EXTERIOR ACCESSIBLE ROUTE/RAMP

d.    The plaintiff could not safely use the ramp leading from
      the parking facility to the path of travel to the storefront
      curb for access to the public entrance doors because the
      vertical rise of the ramp exceeded 6 inches and there were
      no handrails present. Violation: The designated accessible
      ramp has a run which has a vertical rise greater than 6
      inches but no ADA compliant handrails in violation of
      Section 4.8.5 of the ADAAG and Section 405.8 of the
      2010 ADA Standards, whose resolution is readily
      achievable.

e.    The plaintiff could not safely traverse the accessible route
      from the designated accessible parking spaces to the
      accessible entrance doors as there are slope variations at
      the ramp's change in direction toward the storefront curb
      which have caused a compound cross slope in violation of
      Section 4.8 of the ADAAG and Section 405.4 of the 2010
      ADA Standards, whose resolution is readily achievable.

                                                                       Page 7 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 8 of 13



                                    RESTROOM

      f.     The plaintiff could not use the toilet without difficulty as
             the required grab bars were not provided. Violation:
             Compliant grab bars are not provided in the restrooms in
             violation of Sections 4.16.4, 4.26 and Figure 29 of the
             ADAAG and Section 604.5.2 ofthe 2010 ADA Standards,
             whose resolution is readily achievable.

             The plaintiffcould not flush the toilet without difficulty as
             the flush valve was not mounted on the open side of the
             toilet. Violation: The flush valve is not mounted on the
             compliant side of the toilet in violation of Section 4.16.5
             of the ADAAG and Section 604.6 of the 2010 ADA
             Standards, whose resolution is readily achievable.

      h.     The plaintiff could not use the restroom sink without
             difficulty as the required knee and toe clearance was not
             provided. Violation: The restroom sinks provided do not
             meet the requirements ofSection 4.24 ofthe ADAAG and
             Section 306.3.3 of the 2010 ADA Standards, whose
             resolution is readily achievable.


                                 MAINTENANCE

      i.     The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant
                                                                             Page 8 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 9 of 13



does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list ofthe subject

location's ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and .other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to




                                                                             Page 9 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 10 of 13



believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.   By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiffs sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals ofthe general public.

      23.   Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, ifthere has been an alteration to Defendant's place ofpublic

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, ifthe Defendant's facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401,then the Defendant's facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.To date, Defendant has failed

to comply with this mandate.




                                                                          Page 10 of 13
     Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 11 of 13



      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative ofthe ADA;

      B.     That the Court enter an Order directing Defendant to alter

                                                                                Page 11 of 13
Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 12 of 13



       its facilities to make them accessible to and useable by
       individuals with disabilities to the full extent required by
       Title III of the ADA;

 C.    That the Court enter an Order directing Defendant,
       pursuant to 28 C.F.R. §36.211,to fulfill its continuing duty
       to maintain its accessible features and equipment so that
       the facility remains accessible to and useable by
       individuals with disabilities to the full extent required by
       Title III of the ADA;

       That the Court enter an Order directing Defendant to
       implement and carry out effective policies, practices, and
       procedures to maintain the accessible features and
       equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
       §36.211.

 E.    That the Court enter an Order directing Defendant to
       evaluate and neutralize its policies and procedures towards
       persons with disabilities for such reasonable time so as to
       allow thern to undertake and complete corrective
       procedures;

       An award of attorneys' fees, costs(including expert fees),
       and litigation expenses pursuant to 42 U.S.C. § 12205;

 G.    An award of interest upon the original surns of said award
       of attorney's fees, costs (including expert fees), and other
       expenses of suit; and

 H.    Such other relief as the Court deems just and proper,
       and/or is allowable under Title III of the Americans with
       Disabilities Act.


 Dated this the       day of &_(),L0                    ,2019.




                                                                      Page 12 of 13
    Case 2:19-cv-00735-ALB-SRW Document 1 Filed 09/30/19 Page 13 of 13



                            Respectfully submitted,

                            By:              46      -;(172-C_
                            Bridget M. allentine
                            Counsel for Plaintiff
                            AL State Bar No.: ASB-3487-G61W

Of Counsel:
Bridget M.Ballentine
2029 Holtville Road
Wetumpka, AL 36092
Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com


DEFENDANT TO BE SERVED:

ECLECTIC MEDICAL DEVELOPMENT,LLC
c/o Gary L. McCulloch, as Registered Agent
575 Claude Road
Eclectic, AL 36024




                                                                 Page 13 of 13
